Although I concur with the majority opinion which concludes that plaintiff is permanently and totally disabled, I must respectfully dissent from the order assessing attorneys fees in the amount of $5,000.00 pursuant to N.C. Gen. Stat. § 97-88.1.  I disagree with the majority's finding of  "overwhelming evidence" on behalf of plaintiff upon which the majority basis its finding of stubborn and unfounded litigiousness.  Considering the complexity of the issues including plaintiff's medical conditions, as well as the fact that plaintiff's work-related back condition required only conservative treatment, the defense of this claim was reasonable.  Therefore, no assessment pursuant to N.C. Gen. Stat. § 97-88.1 should be made.
This the _____ day of March 2002.
                                  S/_____________________________ DIANNE C. SELLERS COMMISSIONER